Citation Nr: 1446014	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to January 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Togus, Maine.  The case was subsequently transferred to the jurisdiction of the Detroit RO.  In March 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  He also testified at a videoconference hearing before the undersigned in May 2014.  Transcripts of both proceedings are of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends service connection is warranted for a lung condition because he had acute respiratory disease in service.

The Veteran's service treatment records show that he had an in-service diagnosis of acute respiratory disease.  Private treatment records from April 2008 to May 2013 reveal that he has a history of acute upper respiratory infections and a current diagnosis of chronic bronchitis.  In his May 2014 hearing, he stated that he believed his current disability was the result of his in-service acute respiratory disease.  Because there is medical evidence of a current disability, an in-service diagnosis, and lay evidence that the disability may be related to that disease, a VA examination is in order to determine the etiology of the Veteran's lung disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran claims he was hospitalized at the Ireland Army Hospital in Fort Knox, Kentucky during service for 17 days due to acute respiratory disease.  He added in his May 2014 hearing that he goes to the University of Michigan at Ann Arbor every two years to get a pulmonary function test and that his lungs were x-rayed at a VA medical center.  However, outpatient treatment records detailing his in-service hospitalization, pulmonary test results, and x-ray images are not of record, and the record does not reflect that the originating agency has undertaken all necessary development to obtain such documentation.  

In light of these circumstances, the claim must be remanded in order to obtain additional evidence and a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records pertinent to the Veteran's claim, to include the aforementioned hospitalization records from Ireland Army Hospital, University of Michigan at Ann Arbor treatment records, and VA x-ray images.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Once the above-requested development has been completed to the extent possible, schedule the Veteran for a VA examination by a physician qualified to determine whether the Veteran's current lung disorder was caused or permanently aggravated by service.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state whether there is a 50 percent or better probability that the Veteran's lung disorder is etiologically related to his active service, to include his acute respiratory disease.

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Undertake any other development determined to be warranted. 

5. After completion of the above-requested development, re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



